PER CURIAM.
Now this day comes the appellee by its counsel and presents and files a confession of error, which said confession of error is in the words and figures, to wit:
“And now comes United States of America, appellee in the above entitled cause, by Dwight H. Green, United States Attorney, its attorney therein, and says that it cannot deny and therefore admits that in the record and proceedings and in the final judgment of the said District Court appealed from in this cause,, manifest error has intervened to the prejudice of the appellants, as set forth in their assignment of errors in said cause.”
“Wherefore, the said appellee hereby consents that the said judgment may be reversed and that the said cause may be remanded to the said District Court and that the mandate in said cause may be issued forthwith upon such reversal.
“Dwight H. Green, United States Attorney,
“Attorney for appellee.”
Thereupon counsel for appellant presents a.motion that the judgment in this cause be reversed and the eause remanded in accordance with said confession of error.
On consideration whereof it is now here ordered and adjudged by this court that the judgment of the said District Court in this cause be, and the same is hereby, reversed, and that this cause be, and the same is hereby, remanded to the District Court of the United States for the Northern District of Illinois, Eastern Division.
It is further ordered that the mandate of this court issue forthwith.